DAUGHTREY, Circuit Judge,
concurring in part and dissenting in part.
Despite the “relative[ ] eas[e]” with which the majority is able to dispense with plaintiffs’ claims against defendants Washington County, Johnson City, Sam Garland, and Billy Mitchell, my review of the record in this matter reveals genuine issues of material fact that remain to be resolved concerning actions and inactions by those defendants. Consequently, while *230I concur in the majority’s conclusion that we have no jurisdiction over defendant Jamerson’s appeal at this time, I respectfully dissent from the remainder of the majority opinion.
Without question, the now-familiar 1986 trilogy of cases, Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); and Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986), “ushered in a ‘new era’ in the standards of review for a summary judgment motion” by lowering the movant’s burden in such proceedings. See Barnhart v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1382, 1388 (6th Cir.1993). Despite that relaxation, however, summary judgment remains improper unless no genuine issue of material fact exists in the case. Should such a dispute remain, faith in the jury system that undergirds American jurisprudence requires that the finders of fact be allowed to resolve the disagreement after hearing all relevant evidence.
In this case, the majority highlights selected facts from the record before us and, at one point in its analysis, concludes that “[biased on these facts ... there is no evidence from which a reasonable jailor would have foreseen suicide.” (Emphasis added.) With that statement, I cannot disagree. With the benefit of additional evidence included in the record but not mentioned in the majority opinion, however, I believe a reasonable jury could find in favor of the plaintiffs on the excessive force, deliberate indifference, and failure-to-train claims. Viewing the facts in the record and the inferences to be drawn from them in the light most favorable to the plaintiffs, as we are required to do, see, e.g., American Council of Certified Podiatric Physicians and Surgeons v. American Bd. of Podiatric Surgery, Inc., 185 F.3d 606, 619 (6th Cir.1999), I believe reasonable jurors could conclude that the individual defendants had knowledge of Craig Lanthorn’s need for medical treatment but were deliberately indifferent to that need. Moreover, evidence adduced by the plaintiffs was sufficient to enable a reasonable jury to question the adequacy of the defendant municipalities’ training programs and to find that Officer Garland used excessive force in handling Lanthorn in the Johnson City jail.

I.


Deliberate Indifference Claim

We have recently reiterated that “summary judgment is inappropriate when there are issues of fact as to whether [a defendant in a § 1983/Eighth Amendment case] was aware of facts from which the inference could be drawn that a substantial risk of serious harm exist[ed] and whether he actually dr[e]w the inference.” Woods v. Lecureux, 110 F.3d 1215, 1224 (6th Cir.1997) (quoting Street v. Corrections Corp. of Am., 102 F.3d 810, 816 (6th Cir.1996)) (internal quotation marks and citations omitted). In this matter, almost from the inception of the defendants’ contacts with Lanthorn shortly before his suicide, disturbing facts and occurrences presented themselves that could, in the estimation of a reasonable jury, support the plaintiffs’ claims of obvious, imminent harm. After Lanthorn’s arrest, for example, Officer Tim Hensley of the Johnson City Police Department noted that Lanthorn was foaming at the mouth.
Similarly, at the arrest scene, Dr. James Turnbull, the father of Sarah Lee, also noted that Lanthorn was foaming at the mouth and that Craig had mistakenly called Turnbull “Dr. Fenley,” one of Lant-horn’s physicians. Although Turnbull attributed Lanthorn’s condition to drug use, he admits informing the police that the young man “obviously needs some medical attention.” No such attention was forthcoming.
At the Johnson City jail, Lara Bolton processed Lanthorn’s paperwork and noted that he suffered from anxiety and sei*231zures and that he was taking the prescription drug Klonopin. Despite those danger signals, however, Bolton did not inquire further into Lanthorn’s need for medical treatment. A few hours later, Lanthorn began screaming and kicking at his cell door. Officer Garland responded to the disturbance and observed Lanthorn flailing on his back, complaining that he was having a seizure, and requesting transport to the hospital. That request was denied, however, and a rescue team was summoned. Although the paramedics did not deem Lanthorn’s condition serious enough to require transport, a member of the team did write that Garland should contact Lanthorn’s physician for additional instructions about medication. Garland did not do so.
The day following Lanthorn’s arrest, the pretrial detainee was transferred to the Washington County jail for court proceedings. Officer Hensley again transported Lanthorn and, because of a conversation between the young man and other prisoners, he asked Lanthorn if he was contemplating suicide. Hensley testified that he made the inquiry based upon a feeling and Lanthorn’s “high level of anxiety and up-setness.” Because Lanthorn denied such thoughts, Hensley chose not to mention to Washington County jail officials the suicide talk, the bizarre behavior, the summoning of the rescue team, or Lanthorn’s request for medical treatment.
Upon arriving at the Washington County facility, Lanthorn did explain to booking clerk Wanda Robertson that he was presently on medication for panic attacks, nerves, and seizures. Given that history and the prisoner’s disoriented appearance, Robertson initially assigned Lanthorn to one of the county’s suicide prevention cells. Lanthorn twice insisted, however, that he was not suicidal. Even though Robertson also overheard Lanthorn promise his mother that, upon his release, he would check into a psychiatric hospital, Robertson did not become overly concerned and, in fact, testified that she thought only that the prisoner had a drug or alcohol problem.
Before Lanthorn could be placed in the suicide watch cell, Officer Billy Mitchell heard Lanthorn’s name being mentioned and recognized the prisoner as the individual Mitchell had transported to a Knoxville psychiatric hospital approximately one month earlier. Realizing that Lanthorn had required hospitalization on that prior occasion, Mitchell, at the direction of R.D. Jamerson, his immediate superior, engaged Lanthorn in conversation and later related that the prisoner claimed that he loved life and was preparing to care for an infant who would be born soon. Based upon that discussion, despite having seen Lanthorn distraught while speaking with his mother on the telephone, without reviewing an assessment of Lanthorn’s condition and complaints, and without consulting the booking card, Mitchell recommended that Lanthorn be transferred from the previously-assigned suicide prevention cell to a less-frequently monitored cell.
Based upon these facts alone, a reasonable jury could conclude that Garland and Mitchell were deliberately indifferent to Lanthorn’s need for medical treatment. Consequently, summary judgment should not have been granted to the defendants on this claim.

II.


Failure To Train Claim

Despite the shocking nature of the individual defendants’ inattention to warning signs and the outright disregard of requests by Lanthorn for medical care, such inaction is understandable when presented with evidence from which a jury could find that the municipal defendants unconstitutionally failed to train their employees adequately to spot such dangerous situations. In fact, defendant Garland intimated during his deposition testimony that although his personnel file indicates that he received the required number of hours in suicide *232prevention training, Johnson City actually falsified those reports so as to permit certification without the requisite instruction. Additionally, although both Johnson City and Washington County maintained suicide prevention guidelines in their jail manuals, defendant Mitchell testified unequivocally that he had never seen the county’s manual, despite employment in the jail facility.
Such evidence, if believed by a jury, would enable a plaintiff to establish a failure-to-train claim under the circumstances presented in this matter. The refusal of the district court and of the majority to permit examination of that evidence by a fact-finder thus justifies reversal of the summary judgment granted to the municipal defendants on plaintiffs’ allegations.

III.


Excessive Force Claim

Similarly, the plaintiffs adduced proof that, if believed, would justify a jury in concluding that defendant Garland utilized excessive force in dealing with Lanthorn while Lanthorn claimed to be suffering from a seizure in the Johnson City jail. Deposition testimony established that while the pretrial detainee was flailing on the floor of a jail cell, Garland, who then weighed approximately 380 pounds, came into the cell and physically restrained the prisoner. Although Garland insists that he only placed his foot lightly on Lant-horn’s leg between the ankle and shin in order to stop the thrashing, Lanthorn later claimed he had been beaten by Garland. Also, Dr. Cleland Blake testified in his deposition that his autopsy of the body of Craig Lanthorn revealed some bruising in the buttocks area “consistent” with a shoe print. Such divergent testimony again demands resolution, not in a ruling on a motion for summary judgment, but rather by a jury selected by the litigants to sift through the conflicting evidence.

TV.

In upholding the district court’s grant of summary judgment to the- defendants in this case, the majority gives credence to the evidence adduced by the city and county employees. Furthermore, in concluding that no reasonable person could have envisioned Lanthorn’s need for medical treatment, the majority relies heavily upon statements made by Lanthorn’s mother, without a personal visitation of her incarcerated son, in a letter she wrote seeking assistance in contacting a psychic to aid her in unraveling the events of Craig’s final hours. A jury, presented with all relevant information in this ease, might well concur in the result reached by the majority. Other evidence, however, supports a determination that the plaintiffs’ allegations are well-founded. In our judicial system, it is only the appointed finders of fact that should be allowed to make the necessary credibility findings and analyses necessary to sort through such conflicting testimony. Out of respect for that system, I dissent from that part of the majority’s decision removing the jury from its preeminent fact-finding role.